     Case 1:20-cr-10039-RWZ Document 15 Filed 03/16/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                 )
                                         )
v.                                       )      No. 1:20-cr-10039 RWZ
                                         )
                                         )
DAVID NANGLE                             )


                          NOTICE OF APPEARANCE


      Please enter my appearance for David Nangle in the above-named matter.


                                                Respectfully submitted,

                                                /s/ Carmine P. Lepore
                                                Carmine P. Lepore
                                                Lepore & Hochman, P.A.
                                                One Sprague Street
                                                Revere, MA 02151
                                                (781)286-8800
                                                BBO# 564603


March 16, 2020
